979 So. 2d 1028 (2008)
Darryl CASH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-191.
District Court of Appeal of Florida, Third District.
March 5, 2008.
Rehearing Denied April 18, 2008.
Darryl Cash, in proper person.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before COPE, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Darryl Cash appeals a circuit court order denying his claims of ineffective assistance of counsel under Florida Rule of Criminal Procedure 3.850. The order was entered following an evidentiary hearing. The detailed findings of fact in the order are supported by competent substantial evidence, and we therefore defer to those findings. McLin v. State, 827 So. 2d 948, 954 n. 4 (Fla.2002).
The circuit court's well-reasoned order is also correct in its analysis of each of Cash's three claims. After affording deference to the trial court's factual findings, we agree with the trial court's order that Cash has failed to demonstrate that his counsel was ineffective under the standards set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
Affirmed.